Opinion by

Christiancy, J.
The question in the case was whether upon proceedings in the nature of forcible entry and detainer when had before a Justice of the Peace the costs are limited to $10, as provided by section 127, of the .general Justice’s act, as amended. After showing that the general Justice’s act gives no jurisdiction to Justices in special cases, Judge Christiancy says that it is clear that section 127, limiting costs, has no reference to costs in these special proceedings.- This limitation applies only to cases of which Justices had jurisdiction under that act, or of which they might have jurisdiction by way of amendment to that act.
By the act of 1861, authority to try these forcible entry and detainer cases was given to Justices, giving Justices special powers in certain cases. From this act and its amendments he derives his powers,- and by its provisions he is controlled.
The judgment of the Circuit Court of Hillsdale County, awarding a mandamus against the Justice, plaintiff in error, was reversed, and it was held that he might recover his costs against the relator.